Twin Disc, Incorporated WE PUT HORSEPOWER TO WORK ™ Twin Disc, Incorporated February 21, 2012 2 Safe Harbor Statement This presentation contains statements that are forward-looking within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.These statements are based on management’s current expectations that are based on assumptions that are subject to risks and uncertainties.Actual results may vary because of variations between these assumptions and actual performance.Investors are referred to Twin Disc’s fiscal year 2011 Annual Report and Form 10-K, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Forward-Looking Information,” which outlines certain risks regarding the Company’s forward-looking statements.Copies of the Company’s SEC filings may be obtained from the SEC, and are available on Twin Disc’s web site (www.twindisc.com), or by request from the Investor Relations department at the Company. Twin Disc, Incorporated 3 •Founded in 1918 •Headquartered in Racine, WI •≈941 employees (FYE ‘11) •TTM Revenues of $338M* FY11 Revenues of $310M FY10 Revenues of $228M •We are a global company –Well-known customers around the world –Mfg Operations in the U.S., Italy, Belgium, Switzerland and Japan (JV) –World-wide distributor network –Global:59% of fiscal 2011 sales to international markets 2 1 1 # Manufacturing location (# of facilities in each location) Company owned distribution/service location Purchasing/sourcing offices Twin Disc At A Glance February 21, 2012 * See Appendix XI for reconciliation of TTM figures to reported figures. Twin Disc, Incorporated February 21, 2012 FY 2011 Financial Highlights $ millions $ millions •Quarterly sequential sales & earnings improvement –Sales up over 36% vs. FY ’10 –Earnings up over $18 million •Key Markets –Oil & gas markets experienced strong growth in shipments and order backlog –Sales in the Pacific Rim continued strong, at record levels –Modest recovery in Mega Yacht and European markets off of fiscal ‘10 lows –Patrol boat business continued to expand –ARFF, Military and Commercial Marine were steady Twin Disc, Incorporated 5 Net Sales & Net Earnings (FY 2012 - First Six Months) •Sales up 20% –Oil & gas markets strong –Most end markets showing growth –Record 6-month backlog as of Q1 $165 million, Q2 $149 million •$15.4 million profit, up $8.8 million –Record Diluted EPS of $1.34 –Record GM% of 36.7% +34% +20% February 21, 2012 Twin Disc, Incorporated February 21, 2012 •Industrial markets showing modest growth –Agriculture, irrigation, recycling and construction •ARFF and Military holding steady –ARFF:Continue to increase market share with ‘pump & roll’ transmissions •Oil & Gas markets picking up –Thru 1st half of fiscal 2012, orders and sales increasing globally for 8500 & air clutches –New 7500 series in production Twin Disc, Incorporated February 21, 2012 7 Marine & Propulsion Systems •Pleasure Craft market continues soft worldwide –However, building share of market with new technology –Modest growth in sales & backlog began in 2nd half of FY11 –Cat announcements in Q1 •Work Boat market steady –Europe soft –North America picking up –Asia-Pacific continues to show positive long-term trends •Patrol Boat market experiencing global growth –Asian market experiencing strong growth Twin Disc, Incorporated February 21, 2012 8 Corporate Profile - Geographic Diversity
